PER CURIAM:
The issue on this appeal is not whether the district court selected the best possible plan for unitizing the Manatee County School System but rather whether that court abused its discretion by adopting an unworkable plan or one based on an incorrect legal standard. See Carter v. West Feliciana Parish School Board, 396 U.S. 290, 292, 90 S.Ct. 608, 24 L.Ed.2d 477, 479 (1970) (concurring opinion of Mr. Justice Harlan). Expressed in other terms the appellate question is: Did the district court invoke a remedy so extreme as to constitute an abuse of its discretion? However put, the answer clearly is: No.
The judgment of the district court is affirmed without prejudice to further consideration by the district court of the *415present student assignment plan in light of the experience gained since its implementation.